IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GEORGE GILMORE,                          : No. 315 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
KENNETH CAMERON, DORETTA                 :
CHENCHARIK AND SERGEANT                  :
MORRISON,                                :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2018, the Petition for Allowance of Appeal

is DENIED.